Citation Nr: 0507585	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.

In a May 2001 rating decision, the RO granted service 
connection for depression and assigned a 50 percent 
evaluation, effective August 14, 1997, and granted a total 
rating for compensation based upon individual 
unemployability, effective August 14, 1997.  The RO also 
denied service connection for hypertension, gallstones, 
fibrocystic breast, and chronic fatigue syndrome.  The 
veteran submitted a notice of disagreement in February 2002 
as to the effective date assigned for service connection for 
depression and entitlement to individual unemployability and 
the denial of service connection for hypertension, 
gallstones, fibrocystic breast, and chronic fatigue syndrome.  
Statements of the case were issued in April 2003 and 
September 2003.  The record does not contain a VA Form 9, 
Appeal to the Board of Veterans' Appeals, or a substantive 
appeal regarding these issues.  Thus, these issues are not 
part of the current appeal.  See 38 C.F.R. § 20.200 (2004) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDING OF FACT

Competent evidence of current bilateral hearing loss 
disability is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for bilateral 
hearing loss in a July 2003 letter.  VA informed the veteran 
that in order to establish service connection for hearing 
loss, she would need to show (1) that she had a disease or 
injury that was either incurred in or aggravated by service; 
(2) a current disability, which was usually shown by medical 
evidence, and (3) a relationship between the current 
disability and service, which was also usually shown by 
medical evidence.  The letter also notified the veteran that 
VA was responsible for getting relevant federal records, 
including service records, VA medical records, and records 
from other federal agencies, such as the Social Security 
Administration.  VA stated that on her behalf, it would make 
reasonable efforts to obtain relevant records not in the 
custody of a federal department or agency.  It noted that the 
veteran would need to give VA enough information about these 
records so that it could obtain them on her behalf.  Finally, 
VA told her that she should submit evidence that showed 
current hearing loss and a relationship between the current 
hearing loss and service.

Additionally, VA has notified the veteran the reasons why 
service connection for hearing loss is not warranted in the 
June 1997 rating decision, the September 1997 statement of 
the case, and the February 1999 and May 2001 supplemental 
statements of the case.  The veteran was informed that she 
had not established that she had a current bilateral hearing 
loss disability in accordance with VA regulations and 
therefore service connection could not be granted without 
evidence of a current disability.  The statement of the case 
and supplemental statements of the case also fully provided 
the laws and regulations pertaining to entitlement to service 
connection.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with her claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of this claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current claim, the RO has obtained VA treatment 
records dated from 1997 to the present.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  Additionally, VA provided 
her with an examination.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran claims that service connection is warranted for 
service connection.  She states that during her service, she 
was exposed to loud noise during her yearly qualification for 
firearms and during artillery training.

An October 1992 report of medical examination shows that the 
veteran had pure tone thresholds of 10 in the right ear and 
from 5 to 15 in the left ear.  Service medical records show 
not complaints of hearing loss.  There is no separation 
examination.

An April 1997 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
LEFT
20
5
10
10
0

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The examiner stated that test results showed normal 
hearing sensitivity for pure tone and speech discrimination 
in both ears.  

At a January 1999 RO hearing, the veteran testified that she 
noticed she had hearing loss in service when she was told she 
had hearing loss during a physical examination.  She 
testified that the examiner told her that her hearing loss 
was not significant enough for hearing aids, but to have her 
hearing checked out by VA once she was discharged from 
service.  She stated that she had not noticed hearing loss 
prior to this time.  The veteran added she had been exposed 
to noise during service, such as firing guns.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as sensorineural hearing loss (an 
organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability in service.  The service medical records are 
silent for a showing of bilateral hearing loss.  At the time 
of the April 1997 VA examination, the veteran did not have a 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
Thus, the veteran has not established that she has a 
bilateral hearing loss "disability," which is a requirement 
for the granting of service connection for hearing loss.  See 
38 C.F.R. § 3.385.  Additionally, the VA treatment records do 
not show any complaints of hearing loss or diagnoses of 
hearing loss or sensorineural hearing loss.  At the January 
1999 RO hearing, the veteran stated she had first noticed 
hearing loss when she was told that she had loss of hearing.  
She testified that she had been exposed to firearm noise 
while in service.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  As shown 
above, the veteran's hearing loss does not go above 20 
decibels in either ear.  Because the evidence does not 
establish that the veteran has a bilateral hearing loss 
disability for VA purposes, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  While the veteran is competent to state that 
she noticed that she could not hear whispered voice well, she 
is not competent to state that she has a current hearing loss 
disability that is attributable to service, as that requires 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  No medical professional has entered 
a diagnosis of sensorineural hearing loss, and thus service 
connection for such is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


